UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-4694 R. R. DONNELLEY& SONS COMPANY (Exact name of registrant as specified in its charter) Delaware 36-1004130 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 35 West Wacker Drive,Chicago, Illinois (Address of principal executive offices) (ZIP Code) Registrant’s telephone number, including area code—(312) 326-8000 Securities registered pursuant to Section12(b) of the Act: Title of eachClass Name of each exchange on whichregistered Common Stock (Par Value $0.01) New York Stock Exchange Indicated by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☑No☐ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☑ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☑No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Largeacceleratedfiler☑ Acceleratedfiler☐ Non-acceleratedfiler☐ Smallerreportingcompany☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes☐No☑ The aggregate market value of the shares of common stock (based on the closing price of these shares on the NASDAQ Stock Exchange—Composite Transactions) on June30, 2016, the last business day of the registrant’s most recently completed second fiscal quarter, held by nonaffiliates was $1,170,819,591. As of February23, 2017, 69,885,993 shares of common stock were outstanding. Documents Incorporated By Reference Portions of the registrant’s proxy statement related to its annual meeting of stockholders scheduled to be held on May19, 2017 are incorporated by reference into Part III of this Form 10-K. TABLE OF CONTENTS Form10-KItem No. Name of Item Page PartI Item 1. Business 3 Item1A. Risk Factors 10 Item1B. Unresolved Staff Comments 18 Item 2. Properties 18 Item 3. Legal Proceedings 18 Item 4. Mine Safety Disclosures 18 Executive Officers of R.R. Donnelley & Sons Company 19 PartII Item 5. Market for R.R. Donnelley & Sons Company’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 23 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item7A. Quantitative and Qualitative Disclosures about Market Risk 50 Item 8. Financial Statements and Supplementary Data 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item9A. Controls and Procedures 51 Item9B. Other Information 53 PartIII Item 10. Directors and Executive Officers of R.R. Donnelley & Sons Company and Corporate Governance 53 Item 11. Executive Compensation 53 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 53 Item 13. Certain Relationships and Related Transactions, and Director Independence 54 Item 14. Principal Accounting Fees and Services 54 PartIV Item 15. Exhibits, Financial Statement Schedules 54 Signatures 55 2 PART I ITEM1.BUSINESS Company Overview R.R. Donnelley& Sons Company (“RR Donnelley,” the “Company,” “we,” “us,” and “our”), a Delaware corporation, helps organizations communicate more effectively by working to create, manage, produce, distribute and process content on behalf of our customers. We assist customers in developing and executing multichannel communication strategies that engage audiences, reduce costs, drive revenues and increase compliance. Our innovative content management offering, production platform, logistics services, supply chain management, outsourcing capabilities and customized consultative expertise assists our customers in the delivery of integrated messages across multiple media to highly targeted audiences at optimal times for customers in virtually every private and public sector. We have strategically located operations that provide local service and responsiveness while leveraging the economic, geographic and technological advantages of a global organization. Competitive Strategy Our long-standing customer relationships and comprehensive portfolio of capabilities allow us to focus on the following key strategies: • Driving Profitable Growth: We intend to drive profitable growth in each of our core businesses. • Extending our Capabilities: We intend to extend the range of our capabilities, products and service offerings to fuel organic growth from our global customer base. • Expanding Print and Digital Technology Platforms: We intend to continue expanding our print and digital technology platforms, with innovative content management, data analytics, and multi-channel capabilities for targeted markets. • Pursuing Strategic Acquisitions: We intend to strategically pursue acquisitions and business partnerships that will further enhance our digital technology, workflows and print capabilities. • Optimizing Business Performance: We intend to optimize our business performance by focusing on service quality and operational excellence, while maintaining a disciplined approach to capital allocation.
